Dear Mr. Friedman:
This office is in receipt of your request for an opinion of the Attorney General's office relative to the preservation and retention of court records for Traffic Court of the City of New Orleans.  The preservation and retention of court public records for state and municipal misdemeanor traffic violations is governed by LSA-R.S. 44:36(A) which states in pertinent part:
  Section 36.  Preservation of records
    A.  All persons and public bodies having custody or control of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management, and history of the Department of State. However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made. However, where copies of an original alone exist, the original alone shall be kept; when only duplicate copies of a record exist, only one copy of the duplicate copies shall be required to be kept. (Emphasis added)
The aforementioned quoted provision mandates that public records shall be kept for at least three years from the date on which the public record was made, unless a formal retention schedule has been executed.
In this matter, a formal retention schedule has been executed by Ordinance No. 17,271 of the City of New Orleans, which provides:
  The . . . traffic court shall keep a record of all violations of traffic ordinances of the city or state vehicle laws of which any person has been charged together with a record of the final disposition of all such alleged offenses. The records shall accumulate during at least a five-year period and from that time on the records shall be maintained complete for at least the most recent five-year period.  (Emphasis added).
LSA-R.S. 44:40(E) appears to be the statute that the New Orleans Ordinance No. 17,271 tracks which states in pertinent part:  "The several clerks of court, including the clerks of the Criminal or Civil District Courts for the parish of Orleans, shall make and retain in their custody, by means of the microphotographic process, a copy of all original criminal records of every nature and kind, which are deemed permanent by the secretary of state and the clerks of court in accordance with LSA-R.S. 44:410, and which have been in their custody for a period of five years or more years."
LSA-R.S. 44:40(E) and the New Orleans ordinance both have a five year record retention provision for criminal records which are deemed permanent records.  In accordance with LSA-R.S. 44:40(E), Opinion Number 86-630, Opinion Number 88-607, and your municipal ordinance, a copy of all original criminal records of every nature and kind, which are considered permanent under a record retention and disposal schedule adopted by the secretary of state must be microfilmed after five years, but the microfilm must be retained indefinitely as with all criminal records.  Thus, in keeping with Opinion Numbers 86-630 and 88-607, this office is of the opinion that the originals of "[a]ll violations of traffic ordinances of the city", which includes criminal affidavits, driving while intoxicated charges, traffic tickets, parking tickets, and any other records of traffic court, must be maintained for at least five years from the date the record was made.  Whereas, a microfilmed copy must be retained indefinitely if the record is considered permanent under a record retention schedule adopted by the secretary of state.
Therefore, in response to your inquiry, it is our opinion that the formal retention schedule adopted in Ordinance No. 17,271 requires all traffic violations to be preserved for five years and microfilmed permanently in accordance with LSA-R.S. 44:40(E).  We trust your inquiry has been answered.  If we can be of any further assistance to you, please do not hesitate to contact this office.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ RICHARD WILLIAMS Assistant Attorney General
RPI/JRW/MW/crt